DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present U.S. non-provisional application is being examined under the first-inventor-to-file provisions of the AIA . The present U.S. non-provisional application, filed on September 18, 2020, is a continuation of an international PCT application, filed on March 20, 2018.
Information Disclosure Statement
The information disclosure statement (IDS) submitted January 25, 2022 was filed after  the mailing date of a first Office action in the present U.S. non-provisional application, in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.
Response to Amendment
This Office action is in response to the amendment and arguments on February 28, 2022. Claims 1, 3, 5-8, 10 and 12-14 were amended. Claims 2, 4, 9 and 11 were canceled. Claims 1, 3, 5-8, 10 and 12-14 are pending for consideration in the present U.S. non-provisional application.
Response to Arguments
The arguments (page 5) directed to the rejections under 35 U.S.C. 102 have been considered. The arguments are directed to the amendment, and considered as sufficient to overcome the rejections. Accordingly, the rejections under 35 U.S.C. 102 are withdrawn.
The arguments (pages 5-7) directed to the rejections under 35 U.S.C. 103 have been considered. The arguments are directed to the amendment, and considered as not sufficient to overcome the rejections. The arguments indicate that although Deenoo at paragraph [0226] discloses a beam failure instance (BFI) counter and a beam failure recovery (BFR) timer, the BFR Id. is disclosed with reference to FIG. 6 and paragraph [0222], which explains that the BFR timer may be restarted depending on the BFI indication. A person having ordinary skill in the art would understand, at least because “a running time of the timer” is not limited to exclude restarting the timer, the prior art restarting the BFR timer while counting BFI indications is within a broadest reasonable interpretation of the claimed invention counting a number of times that the beam failure occurs within a running time of the timer. Accordingly, the rejections under 35 U.S.C. 103 are maintained.
The arguments (pages 7-8) directed to the rejections under 35 U.S.C. 103 have been considered. The arguments are directed to the amendment, and considered as not sufficient to overcome the rejections. The arguments indicate that according to Wei at paragraphs [0021] and [0022], the timer is restarted upon every reception of BFI, while according to the amended claim 1, the timer is not restarted upon reception of the BFI. However, although the last limitation of process claim 1 is not given patentable weight as a contingent limitation, the corresponding limitation of apparatus claim 8 is given patentable weight. MPEP 2111.04. Still further, in response to the argument that the references fail to show certain features of the claimed invention, it is noted that the feature relied upon (i.e. the timer is not restarted) is not recited in the rejected claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Accordingly, the rejections under 35 U.S.C. 103 are maintained.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 that forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-8, 10 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. (US 2021/0058129 A1) in view of Deenoo et al. (US 2020/0374960 A1), further in view of Wei et al. (US 2019/0281480 A1).
1. A method for data transmission (Takeda, FIG. 5), comprising: 
detecting, by a terminal, data transmission situation of each of at least two serving cells, wherein the at least two serving cells comprise a primary cell and at least one secondary cell (Takeda, paras. [0103], [0104], “As illustrated in FIG. 5, in a case of recognizing a beam failure in the SCell and judging the need for the BFR procedure in the SCell (S611), the NW may transmit, in the PCell, the PDCCH for triggering a PDCCH-ordered PRACH transmission, to the UE (S612). In this case, the UE is requested by the PDCCH to transmit the [PRACH] in the SCell as is the case with contention-free random access (CFRA). For example, when receiving, in the PCell, the PDCCH for triggering, the UE uses a dedicated PRACH resource configured for the UE by the higher layers (for example, the RRC signaling) in advance to perform, in the SCell, the PRACH transmission for the BFR…”); and 
performing, by the terminal, random access on a serving cell where a beam failure occurs to update serving beam of the serving cell, according to the data transmission situation of each of the serving cells (Takeda, paras. [0103], [0104], “…When receiving the PRACH (S613), the NW may transmit the PDCCH indicating the BFR request response (S614). After the transmission of the PRACH for ” Id.),
wherein detecting the data transmission situation of each of the at least two serving cells (Takeda, paras. [0103], [0104], Id.) comprises: 
maintaining, by the terminal, a timer and a counter configured in each of the serving cells, to count a number of times that the beam failure occurs in each of the serving cells within a running time of the timer configured in each of the serving cells (Deenoo, paras. [0222], [0226], “For example, if the WTRU triggers a beam failure on a given Scell (beam detection 616), the WTRU may change the Scell's state from no beam failure 606 to beam failure detected 602. After (or associated with) transitioning the state of a given cell from no beam failure 606 to beam failure detected 602, the WTRU may provide a beam failure indication 608 to the network. In this case, the WTRU may transition the cell's state from beam failure detected 602 to BFR ongoing 604, which may depend on the indication 608 provided to the network and at which time the WTRU may start or restart a BFR timer. If the WTRU determines that BFR for a given Scell is not successful 610, the WTRU may change the Scell's state to beam failure detected 602 or may remain in the BFR ongoing state 604. If the BFR for a given cell is successful 614, the WTRU may change the cell state to no beam failure 606. […] The WTRU may be configured to monitor and detect Scell beam failure. For example, the WTRU may be configured to update the state and/or context associated with a serving cell based on the status of a beam failure monitoring procedure and/or BFR procedure. In an example, the WTRU may receive the status of beam instances on a per-serving cell basis from lower layers. In another example, the WTRU may be configured to maintain separate counters to track a number of beam failure instances per serving cell. The WTRU may be configured to trigger a beam recovery procedure specific to a serving cell if the number of consecutive beam failure instances for the specific serving cell exceeds a preconfigured threshold. In an example, the WTRU may perform different actions based on whether the beam failure occurred in a SpCell or in a Scell (which may be referred to as a failed Scell). The WTRU may be configured to maintain a BFR timer specific to each serving cell, and the BFR timer may be used to determine how long the beam recovery may be attempted before an RLF is declared. In an example, a number of consecutive beam failure instances and/or threshold values of the BFR timer (i.e., a threshold time) may be configured specific to each serving cell.” emphasis added.) 
wherein performing the random access on the serving cell (Takeda, paras. [0103], [0104], Id.) comprises: 
performing, by the terminal, random access on the serving cell to update serving beam of the serving cell, if the number of times that the beam failure occurs in the serving cell is equal to or greater than a pre-configured threshold of number-of-times within the running time of the timer configured in the serving cell (Wei, paras. [0021], [0022], “In a beam failure recovery (BFR) procedure, Physical (PHY) sublayer sends beam failure indications (BFIs) to MAC entity if certain beam measurement criteria are satisfied. A beam failure indication (BFI) counter (e.g., BFI_ COUNTER) is used by the MAC entity to count a number of beam failure indications received from PHY sublayer. When the BFI_ COUNTER reach a certain value/threshold (e.g., a max number of beam failure indications, M.sub.BFI), MAC entity triggers a beam failure recovery by performing a corresponding random access procedure that follows instructions and uses parameters contained in a specific information element (IE) such as beam failure recovery configuration (e.g., BeamFailureRecoveryConfig) carried in a specific radio resource control (RRC) message sent by gNB. It is noted that the specific RRC message mentioned within this disclosure may include, but is not limited to, RRCReconfiguration, RRCResume, RRCReestablishment, RRCSetup or any other downlink unicast RRC message. MAC entity setup a beam failure detection (BFD) No matter which of the implementation options was taken, the time interval from starting time of the timer to the expiring time of the timer is equal to the M.sub.BFD. The BFD Timer running behaviors as shown in all FIGs are exemplary embodiments of the present disclosure. The BFD timer is (re)started upon every new reception of the BFI. When the BFD timer expires, MAC entity resets the BFI counter. It is noted that M.sub.BFI and M.sub.BFD may be configured by gNB via a specific IE such as radio link monitoring configuration (e.g., RadioLinkMonitoringConfig) carried in a specific RRC message.” emphasis added.) 
The prior art disclosure and suggestions of Deenoo et al. are for reasons of updating the state and/or context associated with a serving cell based on the status of a beam failure monitoring and/or recovery procedure (Deenoo, para. [0226], Id.) The prior art disclosure and suggestions of Wei et al. are for reasons of achieving more efficient beam failure detection and recovery procedures (Wei, para. [0005], “The present disclosure is directed to a beam failure recovery procedure, in particular, to achieve a more efficient beam failure detection and beam failure recovery procedure.”) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of updating the state and/or context associated with a serving cell based on the status of a beam failure monitoring and/or recovery procedure and achieving more efficient beam failure detection and recovery procedures.
3. The method according to claim 1, wherein the running time of the timer configured in each of the serving cells is the same or different (Deenoo, para. [0226], Id.)
5. The method according to claim 1, wherein the threshold of number-of-times is configured by a network device or agreed by a protocol (Deenoo, para. [0226], Id.)

maintaining, by a media access control (MAC) entity of the terminal, the timer and the counter configured in each of the serving cells (Wei, paras. [0021], [0022], Id.); 
receiving, by the MAC entity of the terminal, a beam failure event of a serving cell reported by a physical layer of the terminal, wherein the beam failure event is reported by the physical layer of the terminal detecting the beam failure occurred in the serving cell (Wei, paras. [0021], [0022], Id.); and 
increasing, by the MAC entity of the terminal, a count value of the counter by 1 count unit (Wei, paras. [0021], [0022], Id.)
7. The method according to claim 1, further comprising, after performing the random access on the serving cell: 
stopping, by the terminal, the timer configured in the serving cell where the beam failure occurs, and resetting the counter configured in the serving cell where the beam failure occurs to 0 if the random access is successful (Wei, para. [0030], “In one embodiment, MAC entity stops running of the BFD timer and/or stops the BFI counter counting BFIs by resetting or disabling them. PHY may keep sending the BFIs to MAC if beam failure is detected continuously, and MAC entity may ignore the reception of BFIs or disable the BFD timer. In FIG. 3, at time t.sub.3, the number of BFIs received by MAC entity exceed M.sub.BHI and a random access procedure for the BFR is triggered correspondingly. MAC entity receives additional BFIs continuously at time t.sub.6, t.sub.7 and t.sub.8, but the BFI counter may be stopped or disabled such that MAC entity ignores the reception of additional BFIs, avoiding duplicated triggering of random access for the BFR.”)
8. A device for data transmission (Takeda, FIG. 11), comprising a processor configured to: 
Takeda, paras. [0103], [0104], Id.); and 
perform random access on a serving cell where a beam failure occurs to update serving beam of the serving cell, according to the data transmission situation of each of the serving cells (Takeda, paras. [0103], [0104], Id.), 
wherein, to detect the data transmission situation of each of the at least two serving cells (Takeda, paras. [0103], [0104], Id.), the processor is configured to: 
maintain a timer and a counter configured in each of the serving cells to count a number of times that beam failure occurs in each of the serving cells within a running time of the timer configured in each of the serving cells (Deenoo, paras. [0222], [0226], Id.), and
wherein, to perform the random access on the serving cell (Takeda, paras. [0103], [0104], Id.), the processor is configured to: 
perform random access on the serving cell to update serving beam of the serving cell if the number of times that the beam failure occurs in the serving cell is equal to or greater than a pre- configured threshold of number-of-times within the running time of the timer configured in the serving cell (Wei, paras. [0021], [0022], Id. cf. Claim 1).
The prior art disclosure and suggestions of Deenoo et al. are for reasons of updating the state and/or context associated with a serving cell based on the status of a beam failure monitoring and/or recovery procedure (Deenoo, para. [0226], Id.) The prior art disclosure and suggestions of Wei et al. are for reasons of achieving more efficient beam failure detection and recovery procedures (Wei, para. [0005], Id.) In view of the prior art of record, the claimed 
10. The device according to claim 8, wherein the running time of the timer configured in each of the serving cells is the same or different (Deenoo, para. [0226], Id. cf. Claim 3). 
12. The device according to claim 8, wherein the threshold of number-of-times is configured by a network device or agreed by a protocol (Deenoo, para. [0226], Id. cf. Claim 5).
13. The device according to claim 8, wherein, to maintain the timer and the counter configured in each of the serving cells, the processor is configured to: 
maintain the timer and the counter configured in each of the serving cells (Wei, paras. [0021], [0022], Id.); 
receive a beam failure event of a serving cell reported by a physical layer of the device, wherein the beam failure event is reported by the physical layer of the device detecting the beam failure occurred in the serving cell (Wei, paras. [0021], [0022], Id.); and 
increase count value of the counter by 1 count unit (Wei, paras. [0021], [0022], Id.               cf. Claim 6).
14. The device according to claim 8, wherein the processor is further configured to: 
stop the timer configured in the serving cell where the beam failure occurs, and reset the counter configured in the serving cell where the beam failure occurs to 0 if the random access is successful (Wei, para. [0030], Id. cf. Claim 7).
Conclusion
The prior art made of record (PTO-1449, PTO-892) and not relied upon is considered pertinent to the subject matter of the present U.S. non-provisional application.
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy J. Weidner whose telephone number is (571) 270-1825. The examiner can normally be reached Monday - Friday, 8:00 AM - 5:00 PM, Eastern Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing by using a USPTO supplied web-based collaboration tool. To schedule an interview, the applicant    is encouraged to use the USPTO Automated Interview Request (AIR) form provided at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R. Sheikh can be reached on (571) 272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/TIMOTHY J WEIDNER/Primary Examiner, Art Unit 2476